Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/324,217 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,061,980. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both provided dynamic hyperlinks.

17/324,217
11,061,980
Claim 1. A system for providing dynamic hyperlinks, the system comprising: a computer system comprising one or more processors programed with computer program instructions that, when executed, cause the computer system to: obtain a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website, the first user having first profile information; retrieve second profile information of a plurality of users that each previously accessed the first website; selecting a set of users from the plurality of users based on a similarity the first profile information of the first user and the second profile information of the plurality of users; retrieve, in response to the first request, data comprising prior interactions of the set of users, wherein the prior interactions indicate that each user of the set of users: selected text on the first website, subsequently provided the selected text as an input for a search, and selected a result of the search, the result comprising a uniform resource locator (URL) of a second website; generate a first hyperlink directed to the URL of the second website; and cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user.








Claims 5 and 15
Claim 1. A system for providing dynamic hyperlinks to be embedded into text of a website, the system comprising: a computer system comprising memory storing computer program instructions, and one or more processors programed with the computer program instructions such that, when executed, the computer system is caused to: obtain a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website; identify, in response to the first request, first profile information for a first user profile of the first user; retrieve second profile information for a plurality of user profiles respectively of a plurality of other users that each previously accessed the first website; determine similarity scores for each of the plurality of user profiles with respect to the first user profile based on the first profile information and the second profile information, each similarity score indicating how similar each of the plurality of user profiles is to the first user profile; retrieve, in response to the first request and based on the similarity scores, data comprising prior interactions of a plurality of users with the first website, wherein the plurality of users comprises a prior user, and wherein the prior interactions indicate: the prior user selected text on the first website, wherein the selected text comprises a word or phrase, the prior user subsequently provided the selected text as an input for a search, the prior user selected a result of the search, the result comprising a uniform resource locator (URL) of a second website, and a plurality of results of searches performed by the plurality of users responsive to selecting the text and subsequently providing the selected text as an input for a respective one of the searches; in response to the first request being obtained and the result of the search comprising the URL of the second website being selected by the prior user subsequent to the prior user providing the selected text on the first website as the input, generate a first hyperlink directed to the URL of the second website; and cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user, wherein the first hyperlink is embedded in response to (i) the second website comprising second content including the word or phrase of the selected text, (ii) the text on the first website being selected by the prior user, and (iii) the second website being accessed by the prior user after the prior user provided the selected text from the first website as the input for the search.

Claims 5 and 15

 

Allowable Subject Matter
Claims 2, 4, 8, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkin et al (U.S. Pub No. 2013/0073382 A1), and in view of Rathod (U.S. Pub No. 2018/0246983 A1).
As per claim 1, Henkin discloses a system for providing dynamic hyperlinks, the system comprising: 
a computer system comprising one or more processors programed with computer program instructions that, when executed, cause the computer system to: obtain a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website, the first user having first profile information (Par [0014]); 
retrieve second profile information of a plurality of users that each previously accessed the first website; selecting a set of users from the plurality of users based on a similarity the first profile information of the first user and the second profile information of the plurality of users (Par [0015, 0025, 0028, 0027]); 
retrieve, in response to the first request, data comprising prior interactions of the set of users, wherein the prior interactions indicate that each user of the set of users: selected text on the first website, subsequently provided the selected text as an input for a search, and selected a result of the search, the result comprising a uniform resource locator (URL) of a second website (Par [0015, 0026]); 
generate a first hyperlink directed to the URL of the second website; and cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user (Par [0028] and figure 2).
Henkin does not explicitly disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search.
However, Rathod discloses disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search (Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Rathod into the teachings of Henkin in order to improve a searching system. 
As per claim 3, Henkin discloses the system of claim 1, wherein the first hyperlink is displayed by the first website in response to a determination that the first user interacts with the selected text during the access of the first website by the first user (Par [0015]).
As per claim 5, Henkin discloses a non-transitory computer readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: obtaining a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website (Par [0014]); 
retrieve second profile information of a plurality of users that each previously accessed the first website; selecting a set of users from the plurality of users based on a similarity the first profile information of the first user and the second profile information of the plurality of users (Par [0015, 0025, 0028, 0027]); 
retrieve, in response to the first request, data comprising prior interactions of the set of users, wherein the prior interactions indicate that each user of the set of users: selected text on the first website, subsequently provided the selected text as an input for a search, and selected a result of the search, the result comprising a uniform resource locator (URL) of a second website (Par [0015, 0026]); 
generate a first hyperlink directed to the URL of the second website; and cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user (Par [0028] and figure 2).
Henkin does not explicitly disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search.
However, Rathod discloses disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search (Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Rathod into the teachings of Henkin in order to improve a searching system. 
As per claim 7, Henkin discloses the non-transitory computer readable medium of claim 5, wherein the operations further comprise:
selecting the set of users from the plurality of users based on the similarity of the first user to the plurality of users that each previously accessed the first website, wherein the similarity is determined based on first profile information of the first user and second profile information of each user of the plurality of users (Par [0025, 0028]).
As per claim 9, Henkin discloses the non-transitory computer readable medium of claim 5, wherein the first hyperlink is displayed by the first website in response to a determination that the first user interacts with the selected text during the access of the first website by the first user (Par [0015]).
As per claim 10, Henkin discloses the non-transitory computer readable medium of claim 5, wherein the prior interactions further indicate a plurality of results of searches performed by the plurality of users responsive selecting the text on the first website and subsequently providing the selected text as an input for a respective one of the searches, the operations further comprise: generating a ranking of additional websites accessed by the plurality of users based on a number of users that selected each of the plurality of results; and causing one or more additional hyperlinks to be embedded into the selected text on the first website (Par [0045]).
As per claim 11, Henkin discloses the non-transitory computer readable medium of claim 10, wherein:
the one or more additional hyperlinks are selected based on the number of users of the plurality of users that respectively selected each of the plurality of results, and each of the one or more additional hyperlinks is directed to a corresponding URL of a corresponding one of the additional websites (Pa r[0026, 0028, 0045, 0048]).
As per claim 12, Henkin discloses the non-transitory computer readable medium of claim 5, wherein the operations further comprise:
determining at least one topic related to the first content of the first website; selecting a third website based on the third website comprising content related to the at least one topic; determining a fourth website subsequently accessed by the first user after accessing the third website; generating a second hyperlink directed to a URL of the fourth website; and causing the second hyperlink to be embedded into the first content (Par [0015, 0026, 0028]).
As per claim 14, Henkin discloses the non-transitory computer readable medium of claim 5, wherein the operations further comprise: obtaining a notification that the first user accessed a third website, wherein the notification comprises an indication of a URL of the third website; determine, based on content included by the third website, that the third website comprises an instance of the selected text; and causing the first hyperlink to be embedded into the instance of the selected text on the third website (Par [0015, 0026, 0028]).
As per claim 15, Henkin discloses a method implemented by one or more processors executing one or more computer program instructions that, when executed, perform the method, the method comprising: 
obtaining a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website (Par [0014]); 
retrieve second profile information of a plurality of users that each previously accessed the first website; selecting a set of users from the plurality of users based on a similarity the first profile information of the first user and the second profile information of the plurality of users (Par [0015, 0025, 0028, 0027]); 
retrieve, in response to the first request, data comprising prior interactions of the set of users, wherein the prior interactions indicate that each user of the set of users: selected text on the first website, subsequently provided the selected text as an input for a search, and selected a result of the search, the result comprising a uniform resource locator (URL) of a second website (Par [0015, 0026]); 
generate a first hyperlink directed to the URL of the second website; and cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user (Par [0028] and figure 2).
Henkin does not explicitly disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search.
However, Rathod discloses disclose in response to the first request being obtained and the result of the search comprising the URL of second website, subsequently provided the selected text as an input for a search (Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Rathod into the teachings of Henkin in order to improve a searching system. 
As per claim 16, Henkin discloses the method of claim 15, further comprising: obtaining first profile information associated with the first user, wherein the first profile information comprises a first user profile of the first user; and retrieving second profile information of the plurality of users, wherein the similarity is determined based on the first profile information and the second profile information (Par [0015, 0026, 0028]).
As per claim 19, Henkin discloses the method of claim 15, further comprising: determining at least one topic related to the first content of the first website; selecting a third website based on the third website comprising content related to the at least one topic; determining a fourth website subsequently accessed by the first user after accessing the third website; generating a second hyperlink directed to a URL of the fourth website; and causing the second hyperlink to be embedded into the first content (Par [0015, 0026, 0028]).
As per claim 20, Henkin discloses the method of claim 15, further comprising: obtaining a notification that the first user accessed a third website, wherein the notification comprises an indication of a URL of the third website; determine, based on content included by the third website, that the third website comprises an instance of the selected text; and causing the first hyperlink to be embedded into the instance of the selected text on the third website (Par [0015, 0026, 0028]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 5, 2022
/THU N NGUYEN/Examiner, Art Unit 2154